Citation Nr: 0030981	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
disability pension benefits.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for nonservice-
connected disability pension benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active military, 
naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for nonservice-
connected disability pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, although nonservice-connected pension benefits 
are generally available to qualifying veterans of a period of 
war, 38 U.S.C.A. § 1521, Congress has not made such benefits 
available to individuals with service before July 1, 1946, in 
the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States.  Such 
service is deemed not to have been active military, naval or 
air service for VA benefit purposes except for benefits under 
the National Service Life Insurance program, benefits under 
Chapter 10 of Title 37, and benefits under Chapters 11, 13 
and 23 of Title 38.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  

The appellant contends that during World War II he served in 
the recognized guerrilla forces in the Philippines between 
March 1942 and April 1945.  In support of this position the 
appellant has submitted various documents, none of which is 
from the United States Army Reserve Personnel Center 
(ARPERCEN), the service department that maintains records 
pertaining to Philippine service personnel.  These documents 
include two Joint Affidavits from acquaintances of the 
veteran dated in August 1998; three Affidavits from service 
comrades dated in September 1998; a Certification dated in 
September 1998; a Service Record dated in September 1998; and 
statements and Affidavits from the appellant, including a 
statement dated in October 1998 with accompanied copies of 
service records.  The appellant also presented testimony and 
written statements in support of his contentions at a BVA 
hearing at the RO in June 1999.  A recent medical 
certification of chronic illnesses for which the veteran is 
undergoing treatment is not pertinent to this appeal.  

In this case, the service department has certified that the 
appellant did not have valid military service for purposes of 
eligibility for VA benefits.  In this regard, a March 1999 
response from ARPERCEN to the RO's Request for Information 
pertaining to the appellant indicates that:  "Subject has no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

Under 38 C.F.R. § 3.203, VA has made service department 
verification a requirement for establishing that a VA 
claimant served in the U.S. Armed Forces or in the Philippine 
Commonwealth Army in the service of the U.S. Armed Forces.  
The Court of Appeals for Veterans Claims concluded that, "It 
is clear, then, that service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. at 532.  

Thus, none of the evidence submitted by the appellant in 
connection with the current claim, may be accepted as 
satisfactory evidence of service for VA purposes since none 
of it was from the United States service department.  
Accordingly, absent verification that the appellant has 
qualifying service, he is ineligible for VA benefits, 
including pension benefits.  

Recent legislation, Public Law 106-377, signed by the 
President on October 27, 2000, provides increased disability 
compensation to Filipino veterans who live legally and 
permanently in the United States.  This legislation, however, 
did not establish any new eligibility for benefits.  The 
Board also notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  The law modifies the circumstances under 
which VA must assist claimants.  The Board is satisfied in 
this case, however, that no further assistance by VA would 
aid in substantiating the claim.  The appellant testified, 
for example, that he served under the same name submitted to 
the service department for verification and he has been 
informed on various occasions that basic eligibility for VA 
benefits, including qualifying service for nonservice-
connected disability pension, is contingent on appropriate 
verification by ARPERCEN.  If the appellant believes that the 
service department finding in his case is incorrect, his 
recourse is with the service department rather than VA.  




ORDER

The appeal is denied.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 4 -


